326 S.W.3d 904 (2010)
STATE of Missouri, Respondent
v.
Terry T. PICKENS, Appellant.
No. WD 70783.
Missouri Court of Appeals, Western District.
December 14, 2010.
S. Kate Webber, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.
Appeal from the Circuit Court of Jackson County, Missouri, Sandra Carol Midkiff, Judge.

ORDER
PER CURIAM:
Mr. Terry T. Pickens appeals from his convictions for first-degree domestic assault, section 565.072, and armed criminal action, section 571.015. Mr. Pickens argues that the State failed to show beyond a reasonable doubt that he acted "knowingly."
*905 For reasons stated in the memorandum provided to the parties, we affirm, kute 30.25(b).